UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 96-7771



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OKECHUKWU UDUKO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-91-308-HAR)


Submitted:   April 16, 1998                 Decided:   July 24, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Okechukwu Uduko, Appellant Pro Se. Brent Jefferson Gurney, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion for new trial pursuant to Fed. R. Crim. P. 33. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Uduko, No. CR-91-308-HAR (D. Md.

Nov. 1, 1996). We deny Appellant’s motion for certificate of

appealability. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2